Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 1 of 9




                                                                  COURT EXHIBIT 2
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 2 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 3 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 4 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 5 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 6 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 7 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 8 of 9
Case 1:20-cr-00158-CMA Document 79 Filed 03/04/21 USDC Colorado Page 9 of 9
